The Legislature has invested the township boards of trustees and the boards of county commissioners with full power and authority to order the laying out of public roads where necessary, and to discontinue such roads as shall be found useless, etc., etc. Bat. Rev., ch. 105, sec. 1. And by sec. 3 if any person shall appeal from the judgment of the board the Superior Court shall hear the whole matter anew. The power here given is complete, and its exercise is a (35) discretionary matter with the county authorities, with the right of appeal above stated. We see no authority for submitting the question to a jury in the Superior Court unless as was suggested the Judge may call a jury to his aid.
There is no authority whatever for bringing the matter before this Court, and if there was we should find much difficulty in deciding upon the usefulness or uselessness of a particular road, ferry, or bridge. It was not seriously contended that we ought to undertake it, but it was argued that we might say whether certain evidence was improperly excluded by His Honor. We might do so, but for what purpose to the appellant and what effect would it have? The county authorities can allow or disallow these applications with or without the rejected evidence. The power is with them and we could not control it, and to direct the mere details would be utterly useless to the parties. The whole matter must remain where the Legislature placed it, Brodnax v. Brown, 64 N.C. 244. The appeal is dismissed with costs.
PER CURIAM.                                        Appeal dismissed.
Reversed on Rehearing, 81 N.C. 136.
Cited: Robinson v. Lamb, 126 N.C. 498. *Page 40